                       Case 20-10343-LSS            Doc 4663       Filed 05/19/21       Page 1 of 1


                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

 In re:                                                           Chapter 11
 BOY SCOUTS OF AMERICA AND DELAWARE BSA,
                                                                  Case No. 20-10343 (LSS)
 LLC,
                          Debtors.                                (Jointly Administered)


                             MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Del. Bankr. L.R. 9010-1 and the below certification, counsel moves the admission pro hac vice of
Erin Rosenberg of White & Case LLP, 111 South Wacker Drive, Suite 5100, Chicago, IL 60606-4302, to represent the
Debtors in the above-captioned case and any related proceedings.

Dated: May 14, 2021                                      /s/ Paige N. Topper
       Wilmington, Delaware                              Paige N. Topper (No. 6470)
                                                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                                         1201 N. Market Street, 16th Floor
                                                         Wilmington, Delaware 19801
                                                         Telephone: (302) 658-9200
                                                         Email: ptopper@morrisnichols.com

                      CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, and am admitted, practicing,
and in good standing as a member of the Bar of the States of Illinois, Florida and Louisiana. I submit to the disciplinary
jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this action. I also certify
that I am generally familiar with this Court’s Local Rules and with the Standing Order for District Court Fund effective
9/1/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

Dated: May 14, 2021                                       /s/ Erin Rosenberg
                                                          Erin Rosenberg
                                                          WHITE & CASE LLP
                                                          111 South Wacker Drive, Suite 5100
                                                          Chicago, IL 60606-4302
                                                          Telephone: (312) 881-5357
                                                          Email: erin.rosenberg@whitecase.com


                                            ORDER GRANTING MOTION
          IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




               Dated: May 19th, 2021                              LAURIE SELBER SILVERSTEIN
               Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE
